DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 12, and 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the metal mirror … viewed in cross-section, all around adjoins the protective metallization together with the adhesion promoting layer.” Examiner is unclear as to what “all around adjoins” means. Is “all around” referring to the entire perimeter of the mirror, or is “all around” modifying the word “adjoins” and describing the manner in which the metallization and the adhesion promoting layer are joined? Without further clarification, the metes and bounds of the claim cannot be determined and the claim is rejected as being indefinite.
Claim 3 recites the limitation “so that a specific diffusion constant of the adhesion promoting layer for water and oxygen is at most 10-5 g/(m2 d), calculated on a material thickness of 0.1 µm.” However, Examiner notes that the claims are directed toward a device. The claimed property requires a specific measurement to be made and calculated based on particular restraints. It is unclear as to whether infringement upon this claim is based upon a device structure, or requires the performance of the claimed measurement step. Under the broadest reasonable interpretation, this limitation will be treated as imparting a method step, and the claim will be treated under product-by-process procedure. 
Claim 12 recites the limitation “the metal mirror, viewed in cross-section, exclusively adjoins the protective metallization together with the adhesion promoting layer all around.” For reasons similar to those discussed above with respect to claim 2, claim 12 is also indefinite.
Claim 18 recites the limitation "the cover layer" in line 3. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the issue is in dependency or if the structure is intended to refer back to a structure previously set forth in claim 1. As such the claim is indefinite. Under the broadest reasonable interpretation, it will be interpreted as claim 18 depending from claim 17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4, 6-7, 10-13, 15-16, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shioji (U.S. Pub. No. 2017/0331009 A1) in view of Hӧppel et al. (U.S. Pub. No. 2012/0098016 A1).
Regarding claim 1, Shioji discloses an optoelectronic semiconductor chip with
a semiconductor layer sequence (FIG. 1: 2, see paragraph 0026) with an active zone for generating radiation (FIG. 1: 22, see paragraph 0028);
a metal mirror for the radiation at a rear side of the semiconductor sequence opposite to the light extraction side (FIG. 1: 6, see paragraph 0026 located at the top side opposite the bottom light extraction side);
a protective metallization directly on a side of the metal mirror facing away from the semiconductor layer sequence (FIG. 1: 7, see paragraph 0062, protective film 7 can be metallic layer);
one or more metallic electrical through-connections which extend directly up to a contact layer of a transparent conductive oxide and terminate at a distance from the active zone (FIG. 1: 6 includes through-connections that contact TCO 32 a distance away from 22, see paragraph 0037);
an adhesion promoting layer directly on a side of the metal mirror facing the semiconductor layer sequence (FIG. 3: 130, see paragraph 0055);
an electrically insulating reflector of at least one material which is transparent for the radiation generated during the operation (FIG. 1: 4, see paragraph 0026),
wherein the reflector is located directly between the semiconductor layer sequence and the adhesion promoting layer (FIG. 3: 4 is located directly between layer sequence and 130),
the adhesion promoting layer and the protective metallization project laterally beyond the semiconductor layer sequence (FIG. 1: 4 and 7 project laterally beyond 2),
the reflector is penetrated by the through-connection (FIG. 1: portions of 6 that contact 32 penetrate 4), and
the adhesion promoting layer is an encapsulation layer for the metal mirror so that the metal mirror is encapsulated at least at an outer edge by the adhesion promoting layer together with the protective metallization (see FIG. 1 together with FIG. 3: mirror 6 is surrounded by 7 on an upper and outer sides, and surrounded by 130 on the underside, satisfying the claimed encapsulation).
Shioji discloses the semiconductor layer sequence includes AlInGa, but does not explicitly disclose AlInGaP and/or AlInGaAs.
Hӧppel discloses the semiconductor layer sequence is based on AlInGaP (see paragraph 0048). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Hӧppel, including the specific material basis for the layer sequence, to the teachings of Shioji such that the layer sequence of Shioji is based on AlInGaP. The rationale being that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claim 2, Shioji discloses the metal mirror is completely encapsulated at all edges by the adhesion promoting layer together with the protective metallization (FIG. 1/3: 6 surrounded on all sides by a combination of 7 and 130) and, viewed in cross-section, all around adjoins the protective metallization together with the adhesion promoting layer (FIG. 1:/3: 7 and 130 join each other at the edge of 130 and combine to be formed all around 6).
Regarding claim 4, Shioji discloses the through-connection extends up to a side of the semiconductor layer sequence facing the metal mirror and terminates at a distance from the active zone (FIG. 1: 61 extends up to sides of 2 and terminates a distance from 22). 
Regarding claim 6, Shioji discloses the through connection is formed in a region closest to the semiconductor layer sequence by the metal mirror (FIG. 1: 61 is a part of 6).
Regarding claim 7, Shioji discloses the protective metallization in the through-connection is closer to the semiconductor layer sequence than adjacent regions of the metal mirror (FIG. 1: 7 is closer to 2 within through holes than upper portions of 6).
Regarding claim 10, Shioji discloses the reflector projects beyond the semiconductor layer sequence and metal mirror when viewed in plan view (FIG. 1: 4 extends outside 2 and 6).
Regarding claim 11, Shioji discloses the reflector directly adjoins the protective metallization in regions which, seen in plan view, are located next to the semiconductor layer sequence (FIG. 1: 4 adjoins 7 outside of 2).
Regarding claim 12, Shioji discloses the metal mirror, viewed in cross-section, exclusively adjoins the protective metallization together with the adhesion promoting layer all around (FIG. 1:/3: 7 and 130 join each other at the edge of 130 and combine to be formed all around 6).
Regarding claim 13, Shioji discloses the contact layer directly adjoins the semiconductor layer sequence and is electrically ohmically connected to the meta mirror (FIG. 1: 32 joins 2 and is connected to 6).
Regarding claim 15, Shioji discloses in a region of the through-connections, the semiconductor has a greater thickness in each case (FIG. 1: 2 has a greater thickness in mesa  portions where 6 contacts 32 than in the middle portion),
wherein the contact layer is restricted to the region with the greater thickness (FIG. 1: 32 located in the mesa regions only).
Regarding claim 16, Shioji discloses the adhesion promoting layer has a uniform, constant thickness at least over the metal mirror (FIG. 3: 130 uniform in thickness), wherein different regions of the adhesion promoting layer do not overlap each other (FIG. 3: 130 does not overlap itself). 
Regarding claim 20, Shioji discloses the adhesion promoting layer is spaced apart from the semiconductor layer sequence (FIG. 3: 130 spaced apart from 22), and wherein on a side facing the semiconductor layer sequence the adhesion promoting layer is exclusively in contact with the reflector (FIG. 3: 130 only in contact with 4).
Regarding claim 21, Shioji discloses an optoelectronic semiconductor chip with
a semiconductor layer sequence (FIG. 1: 2, see paragraph 0026) with an active zone for generating radiation (FIG. 1: 22, see paragraph 0028);
a metal mirror for the radiation at a rear side of the semiconductor sequence opposite to the light extraction side (FIG. 1: 6, see paragraph 0026 located at the top side opposite the bottom light extraction side);
a protective metallization directly on a side of the metal mirror facing away from the semiconductor layer sequence (FIG. 1: 7, see paragraph 0062, protective film 7 can be metallic layer); and 
an adhesion promoting layer directly on a side of the metal mirror facing the semiconductor layer sequence (FIG. 3: 130, see paragraph 0055);
wherein the adhesion promoting layer is an encapsulation layer for the metal mirror so that the metal mirror is encapsulated at least at an outer edge by the adhesion promoting layer together with the protective metallization (see FIG. 1 together with FIG. 3: mirror 6 is surrounded by 7 on an upper and outer sides, and surrounded by 130 on the underside, satisfying the claimed encapsulation).
Shioji discloses the semiconductor layer sequence includes AlInGa, but does not explicitly disclose AlInGaP and/or AlInGaAs.
Hӧppel discloses the semiconductor layer sequence is based on AlInGaP (see paragraph 0048). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Hӧppel, including the specific material basis for the layer sequence, to the teachings of Shioji such that the layer sequence of Shioji is based on AlInGaP. The rationale being that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claim(s) 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shioji (U.S. Pub. No. 2017/0331009 A1) in view of Hӧppel et al. (U.S. Pub. No. 2012/0098016 A1) as applied to claim 1 above, and further in view of Lee et al. (U.S. Pub. No. 2019/0044027 A1).
Regarding claim 3, Shioji discloses the metal mirror is a silver mirror (FIG. 1: 6, see paragraph 0045);
the adhesion promoting layer is made of aluminum oxide (FIG. 1: 130, see paragraph 0053); and
a region between the semiconductor layer sequence and the protective metallization is free of cavities (Examiner notes that this limitation defines the invention by what it is not, rather than by positively reciting new features; the Shioji reference does not disclose or indicate that any cavities are present and as such, under the broadest reasonable interpretation, Shioji can be interpreted as being free of cavities).
The language, term, or phrase “the adhesion promoting layer is produced by atomic layer deposition so that a specific diffusion constant of the adhesion promoting layer for water and oxygen is at most 10-5 g/(m2d), calculated on a material thickness of 0.1 µm” is directed towards the process of making an adhesion promoting layer. It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise. The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language, only requires an adhesion promoting layer with a diffusion constant in the claimed range. Shioji discloses the adhesion promoting layer as discussed above, but is silent with respect to the particular specific diffusion constant.
Hӧppel discloses a diffusion constant of at most 10-5 g/(m2d), calculated on a material thickness of 0.1 µm (see paragraph 0018). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Hӧppel to the teachings of Shioji such that the adhesion promoting layer has the specific diffusion constant so as to prevent corrosion of the mirror (see paragraph 0018).
The combination is silent in regards to the protective metallization is a layer stack of several metal layers.
Lee discloses the protective metallization is a layer stack of several metal layers (FIG. 2: 35, see paragraph 0162). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Lee to the teachings of Shioji so as to create a flat shape to counteract any risk of cracking (see paragraph 0162).
Regarding claim 17, the combination is silent in regards to a cover layer.
Lee discloses a cover layer (FIG. 2: 53, see paragraph 0082) which extends from the light extraction side over side flanks of the semiconductor layer sequence up to the opposing side (FIG. 2: 53 extends to opposing insulating layers 31/37), so that the semiconductor layer sequence is enclosed by the cover layer together with other layers in at least one cross-sectional view (FIG. 2: the layer sequence enclosed by 53/31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Lee to the teachings of Shioji so as to provide insulation over the light extraction and side surfaces of the device (see paragraph 0082).
Examiner notes that applying the cover layer of Lee to the device of Shioji forms a combination wherein the cover layer extends up to the adhesion promoting layer of Shioji so that the layer sequence is enclosed by the cover layer together with the adhesion promoting layer and the protective metallization.  
Lee further discloses that the cover layer may be formed of aluminum oxide (FIG. 17, see paragraph 0208). Shioji discloses the adhesion promoting layer is formed of aluminum oxide (see paragraph 0053). Thus, the combination yields a device in which the cover layer and the adhesion promoting layer are made of the same material.
Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shioji (U.S. Pub. No. 2017/0331009 A1) in view of Hӧppel et al. (U.S. Pub. No. 2012/0098016 A1) as applied to claim 1 above, and further in view of Jung et al. (U.S. Pub. No. 2019/0058088 A1).
Regarding claim 5, Shioji discloses the adhesion promoting layer is removed from a region of the through-connection nearest to the semiconductor layer sequence (FIG. 3: adhesion promoting region is formed only over mirror 4, see paragraph 0046).
The combination is silent in regards to the adhesion promoting layer partially or completely covers side flanks of the through-connection.
Jung discloses the adhesion promoting layer partially or completely covers side flanks of the through-connection (FIG. 6: 141 covers lateral flanks of extensions of 132). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Jung to the teachings of the combination so as to provide electrical insulation around the through connections (see paragraph 0040).
Regarding claim 14, Shioji is silent in regards to the adhesion promoting layer extends to the contact layer.
Jung discloses the adhesion promoting layer extends to the contact layer (FIG. 6: 141, see paragraph 0040). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Jung to the teachings of the combination so as to provide electrical insulation around the contact layer (see paragraph 0040).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shioji (U.S. Pub. No. 2017/0331009 A1) in view of Hӧppel et al. (U.S. Pub. No. 2012/0098016 A1)  as applied to claim 1 above, and further in view of Oh et al. (U.S. Pub. No. 2019/0051805 A1).
Regarding claim 8, the combination is silent in regard to the through-connection is formed in a region closest to the semiconductor layer sequence by the protective metallization.
Oh discloses he through-connection is formed in a region closest to the semiconductor layer sequence by the protective metallization (FIG. 2/3: through connections provided by protective metallization 39 which overlies mirror 35 and connects to 31 through gaps in 35, see paragraph 0150 and 0153). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Oh to the teachings of the combination so as to provide a pad electrode connection to the layer sequence (see paragraph 0127).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shioji (U.S. Pub. No. 2017/0331009 A1) in view of Hӧppel et al. (U.S. Pub. No. 2012/0098016 A1) and Lee et al. (U.S. Pub. No. 2019/0044027 A1) as applied to claim 17 above, as evidenced by Ghosh (U.S. Pub. No. 2004/0201027 A1).
Regarding claim 18, Shioji, as previously modified by Lee, discloses the cover layer is covered with a moisture protection layer (FIG. 17: 54a covered by 54b; under the broadest reasonable interpretation, 54a may be the cover layer and 54b may be the moisture protection layer; Lee discloses that 54b is a silicon dioxide layer, which Ghosh teaches as a suitable material for a moisture protection layer in paragraph 0077).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shioji (U.S. Pub. No. 2017/0331009 A1) in view of Hӧppel et al. (U.S. Pub. No. 2012/0098016 A1)  as applied to claim 1 above, and further in view of Donorfrio et al. (U.S. Pub. No. 2016/0211420 A1).
Regarding claim 19, Shioji, as previously modified by Hӧppel discloses the steps of:
growing the semiconductor layer sequence (see paragraph 0072) which is made of AlInGaP (see Hӧppel paragraph 0048);
structuring the adhesion promoting layer (FIG. 2: see paragraph 0083);
depositing the metal mirror so that the metal mirror partially covers the adhesion promoting layer (FIG. 1: 6, see paragraph 0082);
applying the protective metallization to the metal mirror and to the adhesion promoting layer (FIG. 1: 7, see paragraph 0087). The combination is silent in regards to detaching a growth substrate for the semiconductor layer sequence.
Donofrio discloses detaching a growth substrate for the semiconductor layer sequence (see paragraph 0050). It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Donofrio to the teachings of the combination such that the layer sequence is grown on a growth substrate and later detached so as to form a textured portion to enhance light extraction (see paragraph 0050).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819